Citation Nr: 0801038	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from August 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 denial letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In December 2005, the Board affirmed the RO's decision in 
this claim.  The veteran appealed the case to the U.S. Court 
of Appeals for Veterans Claims (Court).  In April 2007, the 
VA General Counsel and the veteran's attorney filed a motion 
with the Court.  The Court approved the joint motion in May 
2007, vacating and remanding the Board's decision in this 
case. 


FINDINGS OF FACT

1.  The RO provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied the veteran's claim for service connection 
for a bilateral foot disability in March 1985.  The veteran 
appealed the decision.  

3.  In September 1987, the Board denied the veteran's appeal, 
stating that a new factual basis to establish service 
connection had not been established.  The veteran did not 
appeal the Board's decision.  

4.  In a June 2000 rating decision, the RO found that no new 
evidence had been submitted.  The veteran did not appeal the 
rating decision.  

5.  Evidence received since the June 2000 rating decision is 
duplicative or does not relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).   

2.  No new and material evidence has been received since the 
June 2000 rating decision to reopen a claim for service 
connection for a bilateral foot disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for service connection for 
a bilateral foot disability in March 1985.  The veteran 
appealed the decision. 

In September 1987, the Board denied the veteran's appeal.  
The veteran did not continue the appeals process.  The 
Board's September 1987 decision is final.  When a rating 
decision issued by the RO is affirmed by the Board, that 
determination is considered final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1104 (2007).  

In May 2000, the veteran submitted a report from the VAMC as 
new and material evidence to reopen his claim.  In a June 
2000 rating decision, the RO found that no new evidence had 
been submitted.  The veteran did not appeal the rating 
decision.  The June 2000 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).   

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In a March 1985 rating decision, the RO denied the claim 
because the evidence of record indicated that the veteran had 
foot trouble prior to service and that the bunionectomy 
performed in service in 1973 was of a remedial nature, 
leaving the veteran's feet in better condition.  

In September 1987, the Board denied the veteran's appeal, 
finding that an October 1986 private medical report and 
photographs of the veteran's feet from 1987 were not new and 
material evidence.  The Board found that the medical report 
and photographs did not establish a new factual basis 
warranting entitlement to service connection.  

In a June 2000 rating decision, the RO found new and material 
evidence sufficient to reopen the veteran's claim had not 
been submitted.  The veteran submitted a VAMC foot 
examination from May 2000.  The RO found that the contents of 
the examination report duplicated evidence that was 
previously of record.  

Evidence of record at the time of the June 2000 rating 
decision consisted of records from a May 2000 VA foot exam, 
progress notes from a May 2000 podiatrist visit, notes from 
an August to September 1991 hospitalization for a mental 
condition,  photographs of the veteran's feet from 1987, 
records of a January to April 1986 hospitalization for a 
mental condition, an October 1986 private medical report, the 
veteran's discharge examination, the veteran's service 
medical records, and the veteran's enlistment examination.  

Evidence received since the June 2000 rating decision 
consists of a duplicate of the first page of the veteran's 
enlistment physical examination, medical records from an 
emergency room visit to the University of Mississippi Medical 
Center in 2000, records of the veteran's pre-employment 
physical examination in 1975, and testimony of the veteran 
before the RO in December 2003.

With the exception of the duplicate of the veteran's 
enlistment examination, the evidence is new, in that it has 
not been submitted to VA before.  However, the Board finds 
that the evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of the medical evidence received indicates 
that the veteran's bilateral foot disability was incurred 
during, or aggravated by, his military service.  

The joint motion states that the Board "failed to indicate 
that it had considered Appellant's testimony".  In this 
regard, the Board must note that the fact that the veteran 
had testified before the RO was cited on the first page of 
the Board's December 2005 decision. 

In any event, at the hearing held before the RO in December 
2003, the veteran noted the treatment for his feet during 
service.  The fact that the veteran had treatment in service 
for his feet is not in dispute and was clearly cited in the 
Board's September 1987 decision.  Therefore, this statement 
is not new or material. 

The veteran testified that he did not have foot problems 
before coming into service.  This statement is not "new" in 
that the veteran made this contention before the Board many 
years ago.  The veteran is essentially repeating the 
statement he made to the Board in May 1987.

The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  The presumption of 
credibility does not arise in a situation where the veteran's 
reported history has already been rejected by the RO or Board 
in prior decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Simply stated, the veteran reiterations of his 
contentions before the RO and/or Board many years ago are not 
new or material evidence.  In any event, it is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992) (statements which 
are essentially a repetition of contentions made previously 
are not new evidence).  Further, his statements are not 
considered competent to reopen the claim for service 
connection. See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a bilateral foot 
disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board observes that the RO issued a VCAA notice letter 
prior to the February 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  While 
the notice letter from the RO was very long and 
comprehensive, the RO did not clearly specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.  

With specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim. 

Further, at the Court, the veteran's own attorney made no 
reference to a problem with the very clear notice letter cite 
above.  Further, in September 2007, the veteran's attorney, 
following the joint motion, clearly stated that the veteran 
has nothing else to submit. 

Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless. The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection based on a lack of new and 
material evidence, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, the veteran has been notified of the 
evidence and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the January 2003 letter.  The six page VCAA notice 
letter of January 2003 was very comprehensive.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  The appellant was afforded a VA 
medical examination in October 2003.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, private medical records, and a record of the 
veteran's pre-employment medical examination.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because the veteran has 
not identified any service or VA medical records which are 
available and are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
veteran submitting new and material evidence.  Because there 
is no basis to reopen the claim, the Board finds there is no 
obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2005).  


ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral foot disability is not 
reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


